Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered,  in which Claims 1-20 are presented for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Shah, Samarkumar (Reg. # 70,821) on 12/13/2021.
The application has been amended as follows: 
Claim 1 lines 8-9
,”

Claim 18 lines 1-2
“A system for automatically setting one or more image parameters for improved photography and image ,”

Allowable Subject Matter

Claims 1-20 are allowed.
Ishii (US 20100194919 A1: Fig. 11) teaches image obtaining unit 12 obtains continuously-captured images (S201). Specifically, the image obtaining unit 12 obtains the continuously-captured images including plural images when the imaging apparatus 30 continuously photographs the object 20 at a high speed from the time at which the lighting unit 11 starts emitting the flash on the object 20 to the time at which the lighting unit 11 ends emitting the flash on the object 20. The obtained continuously-captured images are stored in the memory 13. In the electronics camera 200, the system control circuit 113 controls each of the processing units and processing circuits to execute the capturing. [0184] Then, sets of processing are executed, for each pixel, on the obtained continuously-captured images. Here, the set of processing are from the color information obtainment (S202) to the color information renewal (S208) as shown below. It is noted that a pixel receiving the set of processing is controlled by a control unit (not shown) in the imaging apparatus 30. In the electronics camera 200, for example, the system control circuit 113 executes the control.[0185] Similar to the embodiment 1, the color information obtaining unit 14 selects an image having little effect of the flash out of the continuously-captured images (S202). Then, the color information obtaining unit 14 obtains as the color information a unit color vector out of the selected image (S203). [0186] Similar to the embodiment 1, next, the luminance information obtaining unit 15 selects out of the continuously-captured images an image which is greatly affected by the flash (S204). Then, the luminance information obtaining unit 15 obtains, out of the selected image, color vector magnitude as the luminance information (S205). Next, the distance obtaining unit 31 obtains the distance to the object with a technique described hereinafter (S206).


Regarding claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious: “obtain an approximate distance value representing a distance between one or more light sources and the one or more subjects; compute a target brightness value for the one or more light sources, wherein the target brightness value computation is based on the target illuminance value and the obtained approximate distance value; compute actual brightness values for the one or more light sources based on physical limitation factors; compute actual illuminance values based on actual brightness values for the one or more light sources, the obtained approximate distance values, and the selected illuminance values”, in combination with all the limitations recited on claim 1.

Regarding claims 2-17, are allowable because they are dependent on claim 1.

Regarding claim 18, the prior art of record taken alone or in combination, fails to disclose or render obvious: “the processor further configured to identify an approximate distance between the likely subjects and the camera element, the processor further configured to calculate a target illuminance to illuminate the likely subjects at a desired uniformity, the processor further configured to calculate an actual illuminance based on limitations of a lighting system that is associated with the mobile computing device, the processor further configured to calculate camera settings and lighting settings to obtain the target illuminance”, in combination with all the limitations recited on claim 18.

Regarding claims 19-20, are allowable because they are dependent on claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ABDELAAZIZ TISSIRE/           Primary Examiner, Art Unit 2697